[Cite as Ziegler v. Tameris, 2022-Ohio-4044.]



                 IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                                  LAKE COUNTY

MARY B. ZIEGLER,                                   CASE NO. 2022-L-042

                 Petitioner-Appellee,
                                                   Civil Appeal from the
        - vs -                                     Court of Common Pleas

EVE TAMERIS,
                                                   Trial Court No. 2021 CS 000628
                 Respondent-Appellant.


                                                OPINION

                                    Decided: November 14, 2022
                                        Judgment: Affirmed


Leslie S. Johns, Ashley Jones Law, 1220 West 6th Street, Cleveland, OH 44113 (For
Petitioner-Appellee).

James W. Reardon, Carrabine & Reardon, Co., LPA, 7445 Center Street, Mentor, OH
44060 (For Respondent-Appellant).


THOMAS R. WRIGHT, P.J.

        {¶1}     Appellant, Eve Tameris, appeals the trial court’s judgment overruling her

objections to the magistrate’s decision and granting appellee, Mary B. Ziegler, a civil

stalking protection order (“CSPO”). We affirm.

        {¶2}     On May 25, 2021, Ziegler filed a petition for a CSPO against Tameris

pursuant to R.C. 2903.214. Ziegler filed the petition on behalf of herself, her husband,

and her nonresident grandchildren. The magistrate granted an ex parte CSPO on the

following business day.

        {¶3}     Ziegler made the following allegations in her petition:
              Over the past two weeks (May 10th & 12th), Eve Tameris has
              ranted at me in my backyard several times calling me a
              f@#king [sic] bitch, making strange noises. This started last
              summer when she dug up our landscape stones twice in the
              middle of the night and stole them. She and Robert have
              taunted me from their property with provocative behavior.
              They intentionally play loud music directed at our home and
              have placed a spot light [sic] that shines into our window. They
              work in their yard at night and have placed yard debris and
              logs along our property to create an eyesore. They have
              harassed our lawncare people several times and most
              recently on May 19, 2021, (almost) getting to the point of a
              physical alter[c]ation. They burn yard waste excessively to
              annoy us. When I’m home alone I’m fearful and scared. I’m
              afraid to go into my own yard.

       {¶4}   A full hearing on the matter was held before the magistrate on November 9,

2021. Ziegler and Tameris both appeared and testified, as did Ziegler’s husband and

adult daughter and Deputy Steven Ross of the Lake County Sheriff’s Office.          The

magistrate issued his decision on December 22, 2021, recommending the court grant

Ziegler a CSPO against Tameris until January 1, 2024. Included in the decision are the

following findings of fact:

              The petitioner and the respondent are next-door neighbors.
              Their homes are separated by less than 100 feet. Since
              August 2020, the respondent has waged a war of torment
              against the petitioner.

              The petitioner and her husband testified to several examples.
              For starters, the respondent continually blasted a local radio
              station’s broadcast with a boombox left outdoors from dawn
              to dusk, pointing its loudspeakers at the petitioner’s home for
              maximum misery. The respondent also repeatedly stood and
              scowled directly at the petitioner so often that she and [her
              husband] dubbed it the “Eve pose.” Several times, too, the
              respondent shrieked obscenities and targeted insults at the
              petitioner. The petitioner also described how, unlike their prior
              neighbors, the respondent often slammed doors and windows
              in a manner meant to upset the petitioner. Multiple times, the
              respondent stood and appeared to film the petitioner with her
              phone for no apparent reason other than to harass her.
                                             2

Case No. 2022-L-042
              Many of the instances, if viewed alone, are not the type of
              items to trigger the issuance of a CSPO. When considering
              everything together with the high frequency of such, though,
              the respondent’s actions and conduct show that she engaged
              in menacing by stalking against the petitioner in violation of
              R.C. 2903.211(A).

              Credibility played a key role in determining these facts. The
              magistrate found the petitioner credible and very sincere.
              There is no doubt that she suffered, and continues to suffer
              mental distress because of the respondent’s conduct. The
              petitioner, for example, actively continues to take steps to
              avoid the respondent. The petitioner has also had to install
              security cameras at her home.

              [The petitioner’s husband and adult daughter] and Deputy
              Ross appeared credible and sincere to the magistrate as well.

              The same cannot be said for the respondent. Repeatedly,
              while the petitioner struggled to speak through her tear-filled
              testimony, the respondent disrespectfully laughed in an
              unashamed display of schadenfreude. The magistrate
              ultimately considered her insincere and not credible.

       {¶5}   Applying the law to these facts, the magistrate found that Ziegler proved by

a preponderance of the evidence that Tameris engaged in menacing by stalking, to wit:

“The pattern, rampant frequency, and tormenting nature of the conduct is more than

enough to conclude the respondent did such for the purpose of harassing and intimidating

petitioner in violation of R.C. 2903.211(A)(1).”

       {¶6}   The trial court adopted the magistrate’s decision that same day. The order

of protection was only granted as to Ziegler and only against Tameris; it does not pertain

to the husband of either party. The order generally provides that Tameris shall not enter

or interfere with Ziegler’s residence, school, business, place of employment, daycare

centers, or childcare providers, including the buildings, grounds, and parking lots at those

locations; shall not remove, damage, hide, or dispose of any property, companion
                                             3

Case No. 2022-L-042
animals, or pets owned by Ziegler; shall stay away from Ziegler; shall not initiate or have

any contact with Ziegler; shall not use any form of electronic surveillance on Ziegler; shall

not cause or encourage any person to do any act prohibited by the order; shall not

possess, use, carry, or obtain any deadly weapon; and shall turn over all deadly weapons.

More specifically, the order provides as follows:

              Distance restrictions * * * herein temporarily decreased to 25
              feet while Respondent going to/from or upon the property
              known as [address redacted]; and, unless Respondent is
              doing yardwork, Respondent shall not remain stationary or
              loiter outside the residence thereupon said property; and,
              Respondent shall turn off all rear-house outdoor lighting
              between 10PM – 6AM; and, no audio speakers are permitted
              outside on said property unless Respondent is also outside
              and within 10 feet of said devices.

       {¶7}   Tameris filed timely objections and supplemental objections to the

magistrate’s decision, which the trial court overruled on April 21, 2022.         From this

judgment, Tameris filed a notice of appeal.         She asserts one assignment of error,

challenging the sufficiency of the evidence on which the CSPO against her is based:

              The trial court erred and abused its discretion when it granted
              petitioner/appellee a civil stalking and protection order [sic]
              pursuant to R.C. §2903.214, when there did not exist legally
              sufficient evidence to support the finding.

       {¶8}   “[S]ufficiency of the evidence is a test of adequacy as to whether the

evidence is legally sufficient to support the [judgment] as a matter of law[.]” State v.

Wilson, 113 Ohio St.3d 382, 2007-Ohio-2202, 865 N.E.2d 1264, ¶ 25, citing State v.

Thompkins, 78 Ohio St.3d 380, 386-387, 678 N.E.2d 541 (1997). “Under the sufficiency

standard, appellate courts review the evidence presented in the light most favorable to

the [petitioner] to determine whether the [petitioner] presented some evidence going to


                                             4

Case No. 2022-L-042
all elements of the claim or offense.” (Citation omitted.) L.M.W. v. B.A., 2022-Ohio-2416,

191 N.E.3d 1240, ¶ 18 (8th Dist.).

       {¶9}   Issuance of a CSPO pursuant to R.C. 2903.214 requires the petitioner to

establish, by a preponderance of the evidence, that the respondent engaged in conduct

constituting menacing by stalking. R.C. 2903.214(C)(1); Lloyd v. Thornsbery, 11th Dist.

Portage No. 2017-P-0029, 2018-Ohio-2893, ¶ 9; Lane v. Brewster, 12th Dist. Clermont

No. CA2011-08-060, 2012-Ohio-1290, ¶ 18. Menacing by stalking is defined, in relevant

part, as “engaging in a pattern of conduct” which “knowingly cause[s] another to believe

that the offender will * * * cause mental distress to the other person or a family or

household member of the other person.”            R.C. 2903.211(A)(1).      Importantly, “in

determining whether or not to grant a stalking civil protection order, the trial court needs

to view the actions with respect to their effect on the petitioner.” Tuuri v. Snyder, 11th

Dist. Geauga No. 2000-G-2325, 2002 WL 818427, *3 (Apr. 30, 2002); accord Cooper v.

Manta, 11th Dist. Lake No. 2011-L-035, 2012-Ohio-867, ¶ 33.

       {¶10} A “pattern of conduct” is defined as “two or more actions or incidents closely

related in time.” R.C. 2903.211(D)(1). “[W]hether the incidents are ‘closely related in

time’ is to be resolved by the trier of fact, ‘considering the evidence in the context of all

the circumstances in the case.’” Cooper at ¶ 39, quoting State v. Bone, 10th Dist. Franklin

No. 05AP-565, 2006-Ohio-3809, ¶ 24.

       {¶11} “Mental distress” is defined as including “any mental illness or condition that

involves some temporary substantial incapacity” or “any mental illness or condition that

would normally require * * * mental health services.” R.C. 2903.211(D)(2). A petitioner

only has to show that the respondent knowingly committed certain acts, and that from

                                             5

Case No. 2022-L-042
those actions, she believed the respondent was going to cause her mental distress. Tuuri

at *3; Cooper at ¶ 33; see also McKinley v. Kuhn, 4th Dist. Hocking No. 10CA5, 2011-

Ohio-134, ¶ 17 (the petitioner need not show that the respondent made an explicit or

direct threat). “Furthermore, ‘the testimony of the victim herself as to her fear is sufficient

to establish mental distress.’” L.M.W., 2022-Ohio-2416, at ¶ 27, quoting R.R. v. J.H., 8th

Dist. Cuyahoga No. 109465, 2021-Ohio-706, ¶ 29, citing State v. Horsley, 10th Dist.

Franklin No. 05AP-350, 2006-Ohio-1208, ¶ 48.

       {¶12} On appeal, Tameris characterizes the dispute between the parties as

merely unfriendly and untenable, rather than harassing or distressing. Tameris cites to

case law for the proposition that “‘R.C. 2903.211 was “not enacted for the purpose of

alleviating uncomfortable situations, but to prevent the type of persistent and threatening

harassment that leaves victims in constant fear of physical danger [or mental distress].”’”

J.A.C. v. A.L., 8th Dist. Cuyahoga No. 110999, 2022-Ohio-2275, ¶ 18, quoting McKinley

at ¶ 14, quoting Kramer v. Kramer, 3d Dist. Seneca No. 13-02-03, 2002-Ohio-4383, ¶ 17.

       {¶13} Based on the testimony, however, the trier of fact could reasonably have

inferred that Tameris engaged in a pattern of conduct directed at Ziegler, which was

intimidating, harassing, and menacing, and that Tameris knew she was causing Ziegler

to believe that she would suffer mental distress. Ziegler, her husband, and her adult

daughter all testified to the specific events that caused her to suffer from anxiety,

sleeplessness, nightmares, fear, and the like on a daily basis for over a year. This

conduct included shining a spotlight into the Zieglers’ kitchen window at all hours of the

day and night; digging up stones from the Zieglers’ landscaping during the night; leaving

a radio on during the day at the loudest volume faced directly at the Zieglers’ residence;

                                              6

Case No. 2022-L-042
slamming doors and windows; banging on patio furniture; making howling and barking

noises directed at the Zieglers’ residence, including when grandchildren were visiting

outside; walking and pacing the property line while Zeigler was outside; taking

photographs and video recordings with her phone; burning yard waste and depositing it

in piles along the property line; and shouting verbal insults and attacks. The sheriff’s

deputy also testified about his response to Ziegler’s complaint about Tameris’s loud radio

and his subsequent conversation with Tameris and her husband, which he described was

confrontational and provided him with an unreasonable explanation. Few questions were

asked of Tameris at the hearing, which resulted merely in her denying the allegations of

verbal insults and attacks; she presented no additional evidence.

      {¶14} Accordingly, we conclude that the magistrate’s findings, adopted by the trial

court and recited above, are fully supported by the transcript of the hearing. And despite

Tameris’s assertions to the contrary, upon construing the evidence in a light most

favorable to Ziegler as we must in a sufficiency analysis, we conclude that the evidence

was legally sufficient to support a decision that Tameris has committed acts against

Ziegler that constitute menacing by stalking under R.C. 2903.211(A)(1).

      {¶15} The sole assigned error is without merit.

      {¶16} The judgment of the Lake County Court of Common Pleas is affirmed.



CYNTHIA WESTCOTT RICE, J.,

MARY JANE TRAPP, J.,

concur.



                                            7

Case No. 2022-L-042